EXHIBIT 99.2 FINANCIAL STATEMENTS OF CONNECTICUT NATURAL GAS CORPORATION AS OF JUNE 30, 2, 2010 AND FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) CONNECTICUT NATURAL GAS CORPORATION TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three and six months ended June 30, 2011 and 2010 3 Balance Sheet as of June 30, 2011 and December 31, 2010 4 Statement of Cash Flows for the six months ended June 30, 2011 and 2010 6 Statement of Changes in Shareholder's Equity 7 CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Operating Revenues $ Operating Expenses Operation Natural gas purchased Operation and maintenance Depreciation and amortization Goodwill impairment charge - - Taxes - other than income taxes Total Operating Expenses Operating Income ) ) Other Income and (Deductions), net ) Interest Charges, net Interest on long-term debt Other interest, net Amortization of debt expense and redemption premiums 44 44 88 88 Total Interest Charges, net Income Before Income Taxes, Equity Earnings ) ) ) Income Taxes ) ) Net Income ) ) ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 13 13 26 26 Net Income attributable to Connecticut Natural Gas Corporation $ ) $ ) $ $ ) 3 CONNECTICUT NATURAL GAS CORPORATION BALANCE SHEET ASSETS (In Thousands) (Unaudited) June 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Accounts receivable less allowance of $5,100 and $3,609, respectively Unbilled revenues Inter-company receivable - Current regulatory assets Deferred income taxes Natural gas in storage, at average cost Materials and supplies Prepayments Derivative assets 20 Total Current Assets Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Goodwill Other Total Deferred Charges and Other Assets Total Assets $ $ 4 CONNECTICUT NATURAL GAS CORPORATION BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) June 30, December 31, Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued Total Current Liabilities Noncurrent Liabilities Pension accrued Other post-retirement benefits accrued Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies Capitalization Long-term debt Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests Common Stock Equity Common stock Paid-in capital Retained earnings ) Accumulated other comprehensive income 12 17 Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ 5 CONNECTICUT NATURAL GAS CORPORATION STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended June 30, Cash Flows From Operating Activities Net income attributable to Connecticut Natural Gas Corporation $ $ ) Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Pension expense Goodwill impairment charge - Deferred purchased gas Other non-cash items, net ) Changes in: Accounts receivable, net Unbilled revenues Prepayments Natural gas in storage Accounts payable ) ) Interest accrued ) 16 Taxes accrued ) Accrued liabilities ) ) Accrued pension ) Other assets ) Other liabilities ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Inter-company receivable ) - Plant expenditures including AFUDC debt ) ) Other (2
